[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] OPINION AND JUDGMENT ENTRY
* * * * *
This matter is before the court on the petition of relator, William F. Hayes, Esq., who requests that the court issue a writ of mandamus ordering respondent, Judge Dwight Osterud, to permit petitioner to enter his appearance as attorney of record in any case in the Perrysburg Municipal Court and take no action limiting petitioner's right to practice in the Perrysburg Municipal Court.
Pursuant to R.C. 2731.06 and 2731.07, this court issued an alternative writ and ordered that, within fourteen days of the date he was served with the alternative writ, Judge Osterud was to either do the act requested or show cause why he did not do so by filing an answer to relator's petition or a motion to dismiss relator's petition. On March 31, 1998, Judge Osterud filed an affidavit with this court stating that, on March 30, 1998, he "received a copy of the Decision and Judgment entry filed March 27, 1998 and journalized March 27, 1998 from the Court of Appeals of Wood County * * *."  We have received no further filings from either party.
No response having been made, pursuant to R.C. 2731.10, this court sua sponte issues a peremptory writ. According to R.C.4705.01, "admission to the bar shall entitle the person to practice before any court or administrative tribunal without further qualification or license."  Attorney Hayes has stated in his petition that he is admitted to practice law by the Ohio Supreme Court, attorney registration number 0023905.
Accordingly, this court orders that Judge Dwight Osterud permit William F. Hayes, Esq., to enter his appearance as attorney of record in any case in the Perrysburg Municipal Court and to take no action limiting Hayes' right to practice in the Perrysburg Municipal Court. Costs to respondent.
WRIT GRANTED.
  _______________________________  George M. Glasser, J.
JUDGE
  _______________________________  Melvin L. Resnick, J.
JUDGE
  _______________________________  Richard W. Knepper, J.
JUDGE
CONCUR.